DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-5, 9-31 are pending wherein claims 1, 24, 29, and 30 are in independent form. 
3.	Claim 13 has been amended. In view of amendment, rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
4. 	Claims 6-8 have been canceled. Claim 31 has been added newly.
Response to Arguments
5.	Applicant's arguments filed on 01/07/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 10 of the remarks, applicant argues, “However, that is not the same as “receiving, over a default control channel monitoring set ... a second signal from the base station activating at least one additional control channel monitoring set from the set of available control channel monitoring sets,” as recited in independent claim 1. First, the “control messages” that a UE in Kuang receives over a search space does not activate additional search spaces (e.g., control resource sets). Rather, the “control messages” enable the UE to receive additional search space configurations via different, higher layer signaling. Second, even if the “control messages” received by the UE do configure additional search spaces, configuring new resource sets is not the 
		In response, examiner respectfully disagrees because:
	Kuang teaches that the base station transmits within the first control resource set (default control channel monitoring set) to the UE the configuration of the second control resource set to be monitored and eventually, the UE receives the configuration of the second control resource set to be monitored (Step 470, Fig. 4, Par 0076, Step 1650, step 1655, Fig. 16, Par 0235, Par 0242). After receiving the configuration of the second control resource set, the monitors both the first control resource set and the second control resource set to receive control information (Step 480, Fig. 4, Par 0077, step 1660, Fig. 16, Par 0236, Par 0243). As the UE monitors the second control resource set and receives control information over the second control resource set after receiving the second control resource set configuration, the configuration of the second control resource set definitely activates the second control resource set. Moreover, after transmitting the second control resource set configuration, the base station transmits control information over the second control resource set (Step 1665, Fig. 16, Par 0243, Par 0222). Therefore, the second control resource set configuration activates the second control resource set to be monitored by the UE to receive control information.
		
		Therefore, in view of above discussion, examiner maintains the rejection.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 5, 16, 19-22, 24, 25, 27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al (US 20200128585 A1) in view of Moon et al (US 20200187236 A1, hereinafter referred to as Moon).
		Re claim 1, Kuang teaches a method for wireless communication at a user equipment (UE) (Abstract), comprising:
	(ii) receiving, over a default control channel monitoring set (first control resource set/common control resource set) of the available control channel monitoring sets (first control resource set/common control resource set and second control resource set/UE-specific control resource set) configured for the UE, a second signal from the base station activating at least one additional control channel monitoring set (configuring/activating second control resource set/UE-specific control resource set via the first control resource set/common control resource set) from the set of available control channel monitoring sets (first control resource set/common control resource set and second control resource set/UE-specific control resource set), the default control channel monitoring set (first control resource set/common control resource set) comprising a subset of the set of available control channel monitoring sets (first control resource set/common 
	(iii) receiving control information over the default control channel monitoring set (first control resource set/common control resource set) and the at least one additional control channel monitoring set (second control resource set/UE-specific control resource set) at least partially in response to receiving the second signal (configuring/activating second control resource set/UE-specific control resource set via the first control resource set/common control resource set) (Fig. 4, Fig. 16, Par 0049, Par 0056, Par 0058, Par 0075-0077, Par 0184-0187, Par 0235-0243).
		Kuang does not explicitly disclose to (i) receive a first signal from a base station indicating a set of available control channel monitoring sets to be used for control information.
		Moon teaches to (i) receive a first signal from a base station indicating a set of available control channel monitoring sets (first control resource set/base control resource set and second control resource set/additional control resource set; an integrated search space configured for the plurality of search spaces, Par 0118; a control resource set configured for a plurality of search spaces such as common search space and UE specific search space; configured control resource set comprising a first REG pool for the common search apace and a second REG pool for the UE specific search space) to be used for control 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to (i) receive a first signal from a base station indicating a set of available control channel monitoring sets to be used for control information, as taught by Moon for the purpose of efficiently configuring downlink control channel in a communication system to improve the transmission capacity and reception performance of the downlink control channel, as taught by Moon (Par 0024).
		Claim 29 recites an apparatus performing the steps recited in claim 1 above, and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 25, Kuang teaches to transmit a request signal to the base station (UE capability information transmitted to the base station causes to activate second control resource set/additional control resource set. Therefore, the capability information transmitted from the UE functions like a request message to activate second control resource set/additional control resource set) for activation of the at least one additional control channel monitoring set (second control resource set/additional control resource set), wherein the second signal (activation of second control resource set/additional control resource set) is received based at least in part on the request signal (second control resource set/additional control resource set is activated after receiving UE capability information) (Fig. 4, Fig. 16, Par 0075-0077, Par 0184-0187, Par 0235-0423).

		Re claim 5, Kuang teaches that the traffic condition comprises at least one of a predetermined amount of data for communicating with the base station (traffic exceeds threshold), or a traffic load condition, or an available transmit power condition (UE is not in a power saving mode), or a UE thermal condition (UE enters in an active/RRC connected state), or a combination thereof ) (Fig. 4, Fig. 16, Par 0048, Par 0056, Par 0067, Par 0074-0077, Par 0197-0199, Par 0234-0243).
		Re claim 16, Kuang teaches to receive a third signal (configuring/activating second control resource set/UE-specific control resource set) indicating that a traffic condition satisfies a threshold (UE is not in a power saving mode, Par 0067; UE capability, network situation meet the condition to configure/activate second control resource set/UE-specific control resource set, Par 0076; configuring/activating second control resource set/UE-specific control resource set when UE traffic exceeds a threshold, Par 0199) wherein the second 
		Re claim 19, Kuang teaches that the second signal is received over at least one of a medium access control (MAC) control element (CE), or a downlink control information (DCI) (DCI configuring/activating second control resource set/UE-specific control resource set) indicating an index (Par 0174 discloses, “The frequency resources for control resource sets and associated RF BWs may be indicated by their absolute values or by an index assigned to their particular values for instance in standard”) for the at least one additional control channel monitoring set (second control resource set/UE-specific control resource set), or a combination thereof (Fig. 4, Fig. 16, Par 0049, Par 0060-0063, Par 0075-0077, Par 0174-0178).
		Re claim 20, Kuang teaches that the at least one additional control channel monitoring set is associated with a primary component carrier, or a secondary component carrier, or a combination thereof (first control resource set/common control resource set and second control resource set/UE-specific control resource set are located in an NR carrier, Fig. 7-9) (Par 0051-0056, Par 0081-0084).
		Re claim 21, Kuang teaches to monitor, in response to receiving the second signal (configuring/activating second control resource set/UE-specific control resource set via the first control resource set/common control resource set), the default control channel monitoring set (first control resource set/common 
		Re claim 22, Kuang teaches that the control information received in the at least one additional control channel monitoring set comprises a downlink grant for data in a corresponding data or shared data resource (Par 0222 discloses, “to receive within the first control resource set and/or the second control resource set control information indicating a resource allocation for data transmission to the communication device”) (Fig. 14, Par 0044-0045, Par 0083-0084, Par 0209, Par 0220-0223).
		Re claim 24, Kuang teaches a method for wireless communication at a base station (Abstract), comprising:
	(ii) transmitting, over a default control channel monitoring set (first control resource set/common control resource set) of the available control channel monitoring sets (first control resource set/common control resource set and second control resource set/UE-specific control resource set) configured for the UE, a second signal from the base station activating at least one additional control channel monitoring set (configuring/activating second control resource set/UE-specific control resource set via the first control resource set/common control resource set) from the set of available control channel monitoring sets (first control resource set/common control resource set and second control 
	(iii) transmitting control information over the default control channel monitoring set (first control resource set/common control resource set) and the at least one additional control channel monitoring set (second control resource set/UE-specific control resource set) at least partially in response to transmitting the second signal (configuring/activating second control resource set/UE-specific control resource set via the first control resource set/common control resource set) (Fig. 4, Fig. 16, Par 0049, Par 0056, Par 0058, Par 0075-0077, Par 0184-0187, Par 0235-0243).
		Kuang does not explicitly disclose to (i) transmit a first signal to a user equipment (UE) indicating a set of available control channel monitoring sets to be used for control information.
		Moon teaches to (i) transmit a first signal to a user equipment (UE) indicating a set of available control channel monitoring sets (first control resource set/base control resource set and second control resource set/additional control resource set; an integrated search space configured for the plurality of search spaces, Par 0118; a control resource set configured for a plurality of search 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to (i) transmit a first signal to a user equipment (UE) indicating a set of available control channel monitoring sets to be used for control information, as taught by Moon for the purpose of efficiently configuring downlink control channel in a communication system to improve the transmission capacity and reception performance of the downlink control channel, as taught by Moon (Par 0024).
		Claim 30 recites an apparatus performing the steps recited in claim 24 above, and thereby, is rejected for the reasons discussed above with respect to claim 24.
9.	Claims 3, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang and Moon as applied to claims 2, 25 above and further in view of Uchiyama et al (US 20200296795 A1, hereinafter referred to as Uchiyama) and Liu et al (US 8102877 B1, hereinafter referred to as Liu).
		Re claims 3, 26, Kuang teaches to allocate second control resource set in response to a request signal (UE capability, network situation) from the UE (Par 0075-0077) wherein the second control resource set provides higher bandwidth 
		Kuang does not explicitly disclose to transmit a predetermined number of negative acknowledgement (NACK) signals to the base station, wherein the request signal comprises the predetermined number of NACK signals.
		Uchiyama discloses that a predetermined number of NACK indicates congestion (Par 0204, Par 0212).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step that the reception of a number of NACKs indicates congestion, as taught by Uchiyama for the purpose of detecting network congestion to control traffic in the network, as taught by Uchiyama (Par 0204, Par 0212).
		Liu teaches to allocate higher/additional bandwidth to alleviate congestion (Col 32, Line 31-48, Col 34, Line 18-22, Col 36, Line 12-16).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to allocate higher/additional bandwidth to alleviate congestion, as taught by Liu for the purpose of maintaining QoS requirement, as taught by Liu (Col 36, Line 23-30).
		Kuang discloses to increase control resource bandwidth by allocating second control resource set (second control resource set has a higher bandwidth than the first control resource set, Fig. 2, Fig. 5-8) in response to a UE request (UE capability information) (Par 0075-0077). Uchiyama discloses a congested network/channel when a predetermined number of NACKs are sent/received. Liu 
		Kuang also discloses to assign second control resource set when UE traffic exceeds a threshold (Par 0067, Par 0197-0199). Therefore, the UE in Kuang can indicate higher traffic condition/congestion by sending a signal such as NACK to receive additional bandwidth/additional control resource (second control resource) in compliant with the traffic exceeding a threshold (Par 0067, Par 0197-0199). 
		In view of above discussion, the combination of Kuang, Uchiyama and Liu is capable of	transmitting a predetermined number of negative acknowledgement (NACK) signals to the base station, wherein the request signal comprises the predetermined number of NACK signals	and it would have been obvious to do so to indicate higher traffic condition/congestion to receive additional bandwidth/additional control resource (second control resource) in compliant with the traffic exceeding a threshold, as taught by Kuang (Par 0067, Par 0197-0199).
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang and Moon as applied to claim 2 above and further in view of Wu (US 20180255452 A1, hereinafter referred to as Wu).
		Re claim 9, Kuang teaches to transmit a request signal (UE capability information) (Fig. 4, Fig. 16, Par 0075-0077, Par 0184-0187, Par 0235-0423 ---UE capability information transmitted to the base station causes to activate 
		Kuang does not explicitly disclose that the request signal (UE capability information) is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof.
		Wu teaches that the request signal (UE capability information) is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof (Par 0060-0064).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step that the request signal (UE capability information) is transmitted in at least one of a medium access control (MAC) control element (CE), or a physical uplink control channel (PUCCH), or an uplink control information (UCI), or a combination thereof, as taught by Wu for the purpose of efficiently providing updated UE capability information to a network node, as taught by Wu (Par 0039-0040, Par 0065).
11.	Claims 10, 11, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang and Moon as applied to claims 1, 24 above and further in view of Eriksson (US 20170264417 A1, hereinafter referred to as Eriksson).
		Re claims 10, 28, Kuang teaches to receive a second signal (activating/configuring second control resource set/UE-specific control resource 
		Kuang does not explicitly disclose to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer for the at least one additional control channel monitoring set.
		Eriksson teaches disclose to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer (validity time) for the at least one additional control channel monitoring set (Par 0166---“updated search space has a validity time for N future Transmission Time Intervals”) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to initiate, based at least in part on the second signal (activation of second control resource set/UE-specific control resource set/additional control resource set), a timer for the at least one additional control channel monitoring set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Re claim 11, Kuang does not explicitly disclose to stop the timer after a predetermined time period.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to stop the timer after a predetermined time period, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
12.	Claims 12-14, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang, Moon, Eriksson as applied to claim 10 above and further in view of InterDigital Communications (Downlink Control Channel Framework, R1-1700704, hereinafter referred to as InterDigital).
		Re claim 12, Kuang does not explicitly disclose to stop the timer after a predetermined number of slots in which no control information is received in the at least one additional control channel monitoring set.
		InterDigital teaches to stop the timer after a predetermined number of slots (long period of inactivity) in which no control information is received in the at least one additional control channel monitoring set (Proposal 5, Pg. 3, Pg. 4---“long period of inactivity can lead to implicit deactivation”. Deactivation of the supplemental control resource set eventually stops the timer because running a timer for a deactivated control resource set is useless).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to stop the timer 
		Re claims 13, 31, Kuang does not explicitly disclose to restart the timer based at least in part on receiving the control information over the at least one additional control channel monitoring set.
		Eriksson teaches to restart the timer (starting/initiating a timer at the next TTI which expires after N future TTI) based at least in part on receiving the control information over the at least one additional control channel monitoring set (Par 0166---“updated search space has a validity time for N future Transmission Time Intervals”) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to restart the timer based at least in part on receiving the control information over the at least one additional control channel monitoring set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Re claim 14, Kuang does not explicitly disclose that the second signal activates a plurality of additional control channel monitoring sets, and a separate timer is initiated for each of the plurality of additional control channel monitoring sets.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step that the second signal activates a plurality of additional control channel monitoring sets, as taught by InterDigital for the purpose of providing flexible control channels for NR to be compliant to UE capability and also to improve load management and interference management, as taught by InterDigital (Conclusion, Pg. 3).
		Eriksson teaches to activate a timer (N future Transmission Time Intervals validity) for the additional control resource sets (one or more additional search spaces, Par 0120) (Par 0073, Par 0102-0104, Par 0120, Par 0163-0166).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to activate a timer for the additional control resource set, as taught by Eriksson for the purpose of improving search space allocation for downlink control information, as taught by Eriksson (Par 0008).
		Kuang in view of InterDigital and Eriksson starts a validity time for the activated additional control resource set. Eriksson further discloses that a plurality of additional search spaces are activated (one or more additional search space, Par 0120) and so, the validity time (N future Transmission Time Intervals validity) is applicable to the plurality of additional search spaces. Therefore, .
13.	Claims 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang, and Moon as applied to claim 1 above and further in view of Tseng et al (US 20190305867 A1, hereinafter referred to as Tseng).
		Re claim 15, Kuang does not explicitly disclose to receive an activation signal activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal.
		Tseng teaches to receive an activation signal (search space activation signal/message) activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a combination thereof, wherein the second signal comprises the activation signal (search space activation signal/message activating another carrier and an additional search space in that carrier) (Fig. 4, Fig. 8, Par 0060-0061, Par 0083, Par 0105, Par 0109).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step to receive an activation signal activating at least one of a second component carrier for the UE, or activating a secondary cell to use for communications with the UE, or a 
		Re claim 17, Kuang does not explicitly disclose to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE; and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal.
		Tseng teaches to receive a third signal indicating that the at least one additional control channel monitoring set is deactivated for the UE (search space deactivation message to deactivate a second search space/search space SS#j, Fig. 7-8, wherein a deactivation indication is received over a downlink control information (DCI) in the default control channel monitoring set configured for the UE (second search space deactivation message received in the default search space/first search space/search space SS# i, Fig. 7-8); and refrain from monitoring the at least one additional control channel monitoring set based at least in part on the third signal (deactivated search space is not monitored) (Fig. 7-8, Fig. 10, Par 0012, Par 0015, Par 0083-0084, Par 0093, Par 0101-0102).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step disclose to receive a third signal indicating that the at least one additional control channel 
		Re claim 18, Kuang does not explicitly disclose to receive a third signal indicating that a second component carrier has been deactivated for the UE.
		Tseng teaches to receive a third signal indicating that a second component carrier has been deactivated for the UE (search space deactivation message deactivates another component carrier/cell) (Par 0060-0061, Par 0083, Par 0109, Par 0116).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step disclose to receive a third signal indicating that a second component carrier has been deactivated for the UE, as taught by Tseng for the purpose of providing dynamic activation/deactivation of search spaces to improve PDCCH decoding and reduce UE power consumption, as taught by Tseng (Par 0003-0004).
14.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang, and Moon as applied to claim 1 above and further in view of Yeo et al (US 20200077343 A1, hereinafter referred to as Yeo).
Re claim 23, Kuang teaches to receive second signal activating ue-specific search space/second control resource set (Fig. 2-4, Par 0060-0063). However, Kuang does not explicitly disclose to transmit a positive acknowledgement signal to the base station based at least in part on the second signal.
		Yeo teaches to transmit a positive acknowledgement signal (HARQ ACK) to the base station based at least in part on the second signal (DCI sent in a UE-specific search space) (Fig. 7, Par 0039, Par 0110).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Kuang by including the step disclose to transmit a positive acknowledgement signal to the base station based at least in part on the second signal, as taught by Yeo for the purpose of “controlling power in uplink transmission by a terminal configured in a latency reduction mode”, as taught by Yeo (Par 0001).
Relevant prior art
		Furuskog et al (US 20180191454 A1) discloses to configure a control channel with multiple search spaces having different priority and the search spaces are decoded according to the priority order (Fig. 4-6).





Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax 
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473